Exhibit 10.1
June 1, 2010
Mr. Dale E. Cantwell
669 Emerson Street
Denver, Colorado 80218
Dear Dale:
This letter agreement (the “Letter Agreement”) sets forth the terms and
conditions of your consulting arrangement with Resolute Energy Corporation, a
Delaware corporation (“Resolute”). You will serve Resolute in a consulting
capacity for a period commencing on June 1, 2010 and continuing for up to
12 months (the “Consulting Term”). Notwithstanding the Consulting Term, you or
Resolute may terminate this consulting arrangement at any time, for any reason
or no reason, upon written notice.
During the Consulting Term, you will consult with and advise Resolute as
requested by the President or CEO with respect to the following matters with the
ultimate goal of mentoring and training Resolute employees to completely handle
all projects (the “Consulting Services”):

  •   You will continue to have a major role in the CO2 compression
reconfiguration and gas plant project in the Aneth and McElmo Units of Greater
Aneth Field. This will be your major focus and you will work with Vice President
of Operations and the senior members of the project team to (i) bring the Aneth
Unit portion of Phase I of this project to substantial completion, (ii) to
advance the McElmo Creek Unit portion of Phase 1 to the beginning of major
construction point, and (iii) to advance substantially the gas plant engineering
and planning. As part of this effort, you will assist in the recruiting of the
additional senior personnel needed to successfully pursue the project.     •  
You will continue to work on the potential joint venture and/or marketing
arrangements with Kinder Morgan regarding the compression and plant facilities
to be constructed in the Greater Aneth Field, and the natural gas to be
separated at such facilities.     •   You will continue to assist on crude oil,
natural gas and natural gas liquids marketing strategies, and you will help
train Pat Flynn in these areas.     •   You will continue to assist with respect
to CO2 procurement and contracting strategies.     •   You will provide context
and history as requested regarding past practices and operating decisions
generally.     •   You will assist and consult on other matters as mutually
agreed upon.

Your status while performing the Consulting Services will be that of an
independent contractor and not that of an employee of Resolute. No income tax or
payroll tax will be withheld or paid by the Company on your behalf for any
payment under this Agreement, except as may be required by law for payments to
independent contractors. You will be responsible for payment of your estimated
federal, state and local income taxes, self-employment taxes, social security

 



--------------------------------------------------------------------------------



 



Mr. Dale E. Cantwell
June 1, 2010
Page 2
taxes and any other taxes, fees and withholdings that may accrue relative to
your compensation hereunder. You must obtain and keep current, at your own
expense, all permits, certificates, and licenses necessary for you to perform
the Consulting Services, if any. As of June 1, 2010, you will not be able to
participate in Resolute’s employee benefit plans, including, without limitation,
participation in the Company’s 401(k) Plan.
As compensation for the Consulting Services, Resolute shall pay you $30,000 per
month, due and payable monthly on a mutually convenient schedule. In addition,
you will be paid a cash bonus of $300,000 at the end of the Consulting Term
provided you have contributed in good faith (recognizing that you do not have
control to cause such events to occur) toward the goals of (i) substantially
completing the Aneth Unit portion of Phase 1 of the compression reconfiguration
by such time, and (ii) bringing to the major construction phase the McElmo Creek
portion of such project and advancing the planning for the gas plant project. In
the event you are performing the Consulting Services in good faith and Resolute
terminates this agreement prior to the end of the Consulting Term then the
$300,000 bonus shall be immediately payable. In addition, Resolute will
reimburse you for the reasonable expenses you incur in relation to the
Consulting Services.
You shall use your reasonable efforts to exercise the level of care and skill
ordinarily exercised by other professional consultants acting under similar
circumstances in performing your obligations under this Letter Agreement.
Resolute agrees to indemnify you to the same extent officers and directors of
Resolute are indemnified under the Amended and Restated Certificate of
Incorporation of Resolute and their respective indemnification agreements, for
liability, loss and expense that arise out of or relate to you by reason of
providing the Consulting Services. You also hereby acknowledge that you remain
subject to the terms and conditions of that certain Confidentiality and
Noncompete Agreement, by and between you and Resolute Natural Resources Company,
dated as of January 23, 2004 (the “Confidentiality and Noncompete Agreement”).
Upon expiration of the Consulting Term or upon termination of this Letter
Agreement, you agree to return all Related Parties’ Business Records (as such
term is defined in the Confidentiality and Noncompete Agreement) in your
possession.
You are solely responsible for all of your own insurance and shall at all times
maintain such types and amounts of insurance coverage (including liability
insurance) as is acceptable or required by Resolute. No workers’ compensation
insurance or unemployment compensation insurance will be obtained by Resolute on
your behalf. You shall solely be responsible for obtaining unemployment
compensation insurance and workers’ compensation insurance for yourself, and you
shall solely be responsible for complying with all applicable workers’
compensation and unemployment compensation laws.
Notices. All notices required or permitted under this Agreement shall be in
writing and shall be deemed effective upon personal delivery or upon deposit in
the United States Post Office, by registered or certified mail, postage prepaid,
addressed as follows:

 



--------------------------------------------------------------------------------



 



Mr. Dale E. Cantwell
June 1, 2010
Page 3

     
Resolute:
  Consultant:
 
   
Resolute Energy Corporation
  Dale E. Cantwell
1675 Broadway, Suite 1950
  669 Emerson St.
Denver, Colorado 80202
  Denver, CO 80218

This Letter Agreement and the Confidentiality and Noncompete Agreement embody
the complete agreement and understanding among the parties regarding the
Consulting Services. This Letter Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Delaware without regard
to conflict of law principles thereunder.
If you agree to the terms of this Letter Agreement, please sign and return this
letter to me.

            Sincerely,
      /s/ James M. Piccone     James M. Piccone      President     

          AGREED AND ACKNOWLEDGED
     
 
        /s/ Dale E. Cantwell     Dale E. Cantwell    
Date:
  June 24, 2010    
 
 
 
   

 